Case 1:20-cv-04100-JSR Document 55-5 Filed 07/10/20 Page 1 of 3




                   EXHIBIT E
         Case 1:20-cv-04100-JSR Document 55-5 Filed 07/10/20 Page 2 of 3




        PAYCHECK PROTECTION PROGRAM (PPP) INFORMATION SHEET
                                            LENDERS
Who is eligible to lend? All existing SBA-certified lenders will be given delegated authority
to speedily process PPP loans.
All federally insured depository institutions, federally insured credit unions, and Farm Credit
System institutions are eligible to participate in this program.
   x    New lenders that are federally insured depository institutions, federally insured credit
        unions, or Farm Credit System institutions will need to submit their application to
        DelegatedAuthority@sba.gov to apply.
Non-bank and non-insured depository institution lenders can also begin making loans as
soon as they are approved and enrolled in the program.
   x    New lenders that are non-bank or non-insured depository institution lenders will
        need to submit their application to NFRLApplicationForPPP@sba.gov to apply.
Are these loans guaranteed by the SBA? Yes, the SBA guarantees 100% of the
outstanding balance, and that guarantee is backed by the full faith and credit of the United
States.
Are there guarantee fees? The SBA waives all SBA guaranty fees, including the upfront
and annual servicing fees.
What underwriting is required? As explained in the PPP Interim Final Rule, you will need
to confirm receipt of borrower certifications; confirm receipt of information demonstrating
that a borrower had employees for whom the borrower paid salaries and payroll taxes on or
around February 15, 2020; confirm the dollar amount of average monthly payroll costs; and
follow applicable Bank Secrecy Act requirements. Lenders are permitted to rely on borrower
certifications and representations as explained in the PPP Interim Final Rule and FAQ
guidance.
How will lenders be compensated? Processing fees will be based on the balance of the
financing outstanding at the time of final disbursement. SBA will pay lenders fees for
processing PPP loans in the following amounts:
   x    Five (5) percent for loans of not more than $350,000;
   x    Three (3) percent for loans of more than $350,000 and less than $2,000,000; and
   x    One (1) percent for loans of at least $2,000,000.
Lenders may not collect any fees from the applicant.
Who can be an agent? An agent is an authorized representative and can be:
    x   An attorney;
    x   An accountant;
    x   A consultant;
    x   Someone who prepares an applicant’s application for financial assistance and is
        employed and compensated by the applicant;
    x   Someone who assists a lender with originating, disbursing, servicing, liquidating, or
         Case 1:20-cv-04100-JSR Document 55-5 Filed 07/10/20 Page 3 of 3



        litigating SBA loans;
    x   A loan broker; or
    x   Any other individual or entity representing an applicant by conducting business with the
        SBA.
How will agents be compensated? Agent fees will be paid out of lender fees. The lender will
pay the agent. Agents may not collect any fees from the applicant. The total amount that an
agent may collect from the lender for assistance in preparing an application for a PPP loan
(including referral to the lender) may not exceed:
   x    One (1) percent for loans of not more than $350,000;
   x    0.50 percent for loans of more than $350,000 and less than $2 million; and
   x    0.25 percent for loans of at least $2 million.
Can these loans be sold in the secondary market? PPP loans can be sold in the
secondary market. The SBA will not collect any fee for any guarantee sold into the
secondary market.
Please refer to the PPP Interim Final Rule and FAQ guidance for the most comprehensive and
up-to-date guidance on this program.
